UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1594



JANICE B. OUTEN; NICHOLAS ROSSI; CHARLES R.
RASMUSSEN; ROBERT J. WEBER; HERBERT BANGS; RAY
R. POTTER, JR.; OSCAR F. EPPERLY, JR.;
VIVIENNE D. TITUS; GERARD A. ZITNIK, JR.;
GREGORY J. FRANZONI, SR.; GAYLENE L. ADAMCZYK;
ROBERT J. ASCHENBRENNER; WILLIAM T. HASTINGS;
RUSSELL M. GREEN; ROBERT C. RIDGELY; JOHN L.
WIMBLEY; BROOKS H. STAFFORD; WILLIAM R. LEIN;
JOHN A. BUSCH; WILLIAM DAILEY; WALTER J.
BALLESTEROS; YAO CHING WU; DON C. BELLUSCI;
ALEXANDER R. CASSELL, III; VICTOR CHEN;
GREGORY HARRER; ANTOINE G. MADOUKOU; DIANNE A.
MADOUKOU; JOSEPH T. MEAGHER, JR.; THOMAS E.
NORRIS; DEBORAH WALLS; BRENDA D. WOOTEN;
WILLIAM   M.   GOUGH;  WILLIAM   BAUER;   MARY
CATHERINE COBBS; ELMONT DRAYTON, Personal Rep-
resentative, Estate of Catherine D. Drayton,

                                          Plaintiffs - Appellants,

          and


CLAIRE INFUSSI; THOMAS D. ROBINSON; KEITH H.
WILLIAMS; BEATRICE NEWMAN,

                                                       Plaintiffs,

          versus


BALTIMORE COUNTY, MARYLAND, a body Corporate
and Politic; ROGER B. HAYDEN, Individually and
in his former capacity Baltimore County Exec-
utive; FREDERICK J. HOMAN, individually and in
his capacity as Director of Baltimore County
Office of the Budget,

                                           Defendants - Appellees,
          and


MERREEN E. KELLY, individually and in his
capacity as Baltimore County Administrative
Officer; EMSLIE PARKS, individually and in his
former capacity as Baltimore County Attorney;
RICHARD N. HOLLOWAY, individually and in his
former capacity as Director of Baltimore
County Office of Personnel,

                                                        Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Joseph H. Young, Senior District Judge.
(CA-96-402-Y)


Submitted:   September 30, 1998         Decided:   October 14, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janice B. Outen, Nicholas Rossi, Charles R. Rasmussen, Robert J.
Weber, Herbert Bangs, Ray R. Potter, Jr., Oscar F. Epperly, Jr.,
Vivienne D. Titus, Gerard A. Zitnik, Jr., Gregory J. Franzoni, Sr.,
Gaylene L. Adamczyk, Robert J. Aschenbrenner, William T. Hastings,
Russell M. Green, Robert C. Ridgely, John L. Wimbley, Brooks H.
Stafford, William R. Lein, John A. Busch, William Dailey, Walter J.
Ballesteros, Yao Ching Wu, Don C. Bellusci, Alexander R. Cassell,
III, Victor Chen, Gregory Harrer, Antoine G. Madoukou, Dianne A.
Madoukou, Joseph T. Meagher, Jr., Thomas E. Norris, Deborah Walls,
Brenda D. Wooten, William M. Gough, William Bauer, Mary Catherine
Cobbs, Elmont Drayton, Appellants Pro Se. Virginia Wood Barnhart,
COUNTY ATTORNEY’S OFFICE, Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Appellants appeal the district court’s orders denying relief

in their civil action and motion to reconsider. We have reviewed

the record and the district court’s opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Outen v. Baltimore County, No. CA-96-402-Y (D. Md. Jan. 29

& Mar. 12, 1998). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 3